DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because photographs may only be used when line drawings no not better represent the invention. As such, the photographs must be replaced with line drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6, 9, and 13-14 - are rejected under 35 U.S.C. 103 as being unpatentable over Natravali (8,557,367) in view of Kumar (10,030,126) and Lee (9,193,130).  
5.	Netravali discloses a system comprising:
a light weight core material (101) and a facing material (sheets) formed on the light weight core material,
wherein the facing material comprises a non-woven material (plant-based fibers) and a polymeric resin material (soy protein based resin), and the polymeric resin material is infused into the non-woven material (the soy protein based resin is “infused” into the plant-based fibers because it is “put into or introduced”, American Heritage.com, into the plant-based fibers).
Netravali does not disclose the light weight core material comprising a combination of a sucrose based polyol, an isocyanate, and water, forming polyurethane, and the facing material polymeric resin is not disclosed as comprising a soy-based epoxy system. 
Kumar discloses a foam construction panel (“The polyurethane composites can be formed into shaped articles and used in various applications including building materials. Examples of such building materials include siding material, roof coatings, roof tiles, roofing material, architectural moldings, sheets, sound barrier/insulation, thermal barriers, carpet backing, flexible or rigid foams…”, col. 16, lines 
Lee discloses that it is old in the art for a reinforcement system to use a soy-based (soybean oil) epoxy (col. 6, lines, 21-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Netravalito lightweight core material to comprise a combination of a sucrose based polyol, an isocyanate, and water, forming polyurethane for a good strength to weight ratio, and to use soy-based epoxy for strength and water resistance.    
The limitation, “waterblown” polyurethane is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, the end product in both the prior art and the product-by-process claim are the same, a biodegradable polyurethane foam product. 

6.	Netravali in view of Kumar and Lee disclose the system of claim 5, the references in combination further teaching the subject matter as claimed. The limitation, “polymeric resin material is polymerized after being applied to the filamentous woven or non-woven material” is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or 

9.	Netravali in view of Kumar and Lee disclose the system of claim 5, Netravali further teaching the filamentous material comprises a natural fiber (plant-based). Netravali does not expressly disclose the fiber is any of the specific claimed natural fibers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Netravalito use hemp for strength. 

13-14.	Netravali in view of Kumar and Lee disclose the system of claim 5, Netravali further teaching the light weight core material is connected to the facing material with an adhesive (103). Natravali does not expressly expressly disclose the adhesive is a pressure sensitive adhesive that is thermoplastic or thermoset. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the adhesive to be pressure sensitive adhesive that is thermoplastic or thermoset for ease of assembly and strength.

Claim 7 – is rejected under 35 U.S.C. 103 as being unpatentable over Netravali in view of Kumar and Lee and in further view of Moennig (2014/0318069). 
7.	The facing material does not include an exterior face having an exterior coating of high molecular weight polyvinyl alcohol formed thereon, and wherein the exterior high molecular weight polyvinyl alcohol coating is configured to degrade over time. Moennig discloses an exterior polyvinyl alcohol coating (para. 42), the coating necessarily “configured to” degrade over time, as broadly recited, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the facing material to include an exterior face having an exterior coating of polyvinyl alcohol formed thereon for “high long-term mechanical stability”, para. 43). As to the limitation reciting the polyvinyl alcohol formed being high molecular weight polyvinyl alcohol, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the coating to be high molecular weight polyvinyl alcohol for durability. Additionally, Examiner remarks that there appears to be no criticality for the limitation high molecular weight polyvinyl alcohol, as both high and low molecular weight polyvinyl alcohol are specified, para. 48. Picking a specific molecular weight of a material for a known property in a particular application involves only ordinary skill in the art. 
The limitation “high” molecular weight is understood to mean higher than the “low” molecular weight” material disclosed at para. 48, molecular weight of polyvinyl alcohol film having the properties disclosed therein.  

Claim 8 – is rejected under 35 U.S.C. 103 as being unpatentable over Natravali in view of Kumar and Lee and in further view of Godwin (2006/0123725).  
8.	Netravali does not expressly disclose the light weight core material comprises balsa wood. Godwin discloses that it is old in the art to have a balsa wood core (para. 21). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Netravalito use a balsa wood core for lightness of weight and strength.

Claim 21 – is rejected under 35 U.S.C. 103 as being unpatentable over Natravali in view of Stephens (2014/0033627). 
21.	Netravalli discloses a system comprising: 
A light weight core material (101), and a facing material formed on the light weight core material comprising a filamentous non-woven material (plant based fibers), and a polymeric resin material (soy protein based resin), wherein the polymeric resin material is infused into the filamentous non-woven material (the soy protein based resin is “infused” into the plant-based fibers because it is “put into or introduced”, American Heritage.com, into the plant-based fibers).
Netravalli does not disclose the polymeric resin material comprising a poly lactic acid. 
Stephens discloses a polymeric material comprising a poly lactic acid (“Examples of polymers include…polylactic acid and foamed starch. A polymeric material may be expanded foam, such as expanded polystyrene”, para. 44). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Netravalli polymeric resin material to comprise a poly lactic acid for foam strength. 

Claims 22-25 – are rejected under 35 U.S.C. 103 as being unpatentable over Natravali in view of Stephens and in further view of Moennig.  
22.	The facing material does not include an exterior face having a layer of high molecular weight polyvinyl alcohol formed thereon that is configured to degrade over time. Moennig discloses an exterior polyvinyl alcohol layer (para. 42), the layer necessarily “configured to” degrade over time as broadly recited because the amount of coating degradation depends on the designated amount applied. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the facing material to an exterior face having a layer of polyvinyl alcohol formed high molecular weight polyvinyl alcohol, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the coating to be high molecular weight polyvinyl alcohol for durability. Additionally, Examiner remarks that there appears to be no criticality for the limitation high molecular weight polyvinyl alcohol, as both high and low molecular weight polyvinyl alcohol are specified, para. 48.

23.	Natravali in view of Stephens and in further view of Moennig discloses the system of claim 22, Natravali further teaching the system has one or more layers connected to an adjacent layer with an adhesive 103.

24-25.	 Natravali does not expressly disclose the adhesive is a pressure sensitive adhesive that is thermoplastic or thermoset. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the adhesive to be pressure sensitive adhesive that is thermoplastic or thermoset for ease of assembly and strength.

Claims 26-28 – are rejected under 35 U.S.C. 103 as being unpatentable over Natravali in view Lee.  
26-28.	Netravalli discloses a system comprising a light weight core material (101) and a facing material formed on the light weight core material, wherein the facing material comprises a filamentous non-woven material (plant-based fibers) and a polymeric resin material comprising a soy-based system (soy protein based resin), and the polymeric resin material is infused into the filamentous woven or non-woven material because because it is “put into or introduced”, American Heritage.com, into the plant-based fibers.
epoxy system. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Netravalito use a balsa wood or foamed polymer core for lightness of weight and strength. Lee discloses that it is old in the art for a reinforcement system to use a soy-based (soybean oil) epoxy (col. 6, lines, 21-35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Netravalito use soy-based epoxy for strength and water resistance.    

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As to the argument that “Netravali is silent on the use of a pressure sensitive adhesive”, a motivation has been provided for the use of a pressure sensitive adhesive and no argument has been made as to why “It would not have been obvious to one skilled in the art to combine the pressure sensitive adhesive with the structure in claim 14”.
As to the drawings and argument that “Figs. 1, 2, 5, 6, 8 and 10 would lack their current level of detail if they were replaced by line drawings” and “In this case, photographs provide the best possible illustration of the features shown”, Examiner remarks that photocopies of photographs are not ordinarily permitted. The Office will accept photographs if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, are acceptable. If the subject matter of the may require a drawing in place of the photograph. 37CFR 1.84 (b)(1). In any case, the photographs submitted are not even of sufficient quality so that all details in the photographs are reproducible in the printed patent as required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Pursuant to claim 5, Wierer (6,599,455) discloses that it is old in the art for a biodegradable binder system to use epoxy, such a formaldehyde-free composition providing good strength and water resistance. 
2) Pursuant to claim 5, Taylor (8,318,827) discloses that it is old in the art for a light weight core material to comprise a combination of a sucrose based polyol, an isocyanate, and water, forming polyurethane (claim 14). However, the foam is not water-blown. 
3) Pioventini (8,557,367) discloses that it is old in the construction art for a board to have an exterior face having an exterior coating of high molecular weight polyvinyl alcohol formed thereon, wherein the exterior high molecular weight polyvinyl alcohol coating is configured to degrade over time (claim 13). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.J.K/Examiner, Art Unit 3633                                                                                                                                                                                                     
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633